Nash, J. (dissenting) :
I do not think that it can be properly said that the position of Norris, the foreman in charge of the work in which Faith was employed, was that of superintendent, or that he was at the time that Faith received the injury which resulted in his death, within the meaning of the Employers’ Liability Act, a person exercising superintendence, or whose sole or principal duty was that of' superintendence. He was foreman of boilermakers under direction of Peters, the general foreman, from whom Norris received his orders and distributed the. work among the men under him. Norris worked with the boilermakers, looked .after the work and inspected boilers. His labor of inspecting boilers was that when the fire was out of the boiler, out of the firebox, and it was cold, he examined the stay-bolts and flues. “ He gets into the boiler and looks it over and determines whether it needed repairs or not. In case he decided that some repairs were needed on the boiler, he gave instructions to the men to make the repairs.” He inspected all the boilers that came in. There were about fifty or fifty-five boilers for him to look after every day, to give them external inspection. He inspected on the average fifteen or twenty on the inside daily. He set the boiler*229makers at work on any particular boiler; he did not stay with them until they finished their work; he would go about to the different men and different engines. In the ordinary course of business he would have some of them working on one job and some on another. At the same time he was about the shop looking after the next job. When their work in repairing a boiler was done Horris inspected it, and if he did not think it was done right he made them do it over or fix it. This is the evidence of Peters, the general foreman.
There is no question as to the character of the work in which Horris was engaged. He says: “ My position at that time was foreman of boilermakers. * * * I inspected all locomotives that came in from the east and west on both' divisions and looked after giving out the work and seeing that it was done properly. I did not do any of the repairing myself at that time. I did all the inspecting myself. In inspecting' I used a hammer. It was my business in the ordinary course of events down there' to get inside of those boilers with a hammer to see how they looked, and whether they were soiind or in order 'or not, and I inspected them on the outside. I did not hammer them any on the outside to do that. In the course of inspection I also looked at the staybolts and different parts. That work in doing that inspection, as I have described, was the manual labor that I did. * . * * If I found anything the matter with a boiler I gave the work to some boilermaker under my charge. * * * I couldn’t stand right over one job when I had-different .men to look after. I was around from one to another and inspecting the engines as they came in. The engines had to be inspected immediately on their arrival. I was not there when they commenced working on that engine on which Mr. Faith was hurt. The engine had a bursted flue and that necessitated the removal of the front. I told these men to remove it, Elmer 'Depán, John Faith and Mike Kelly. I say I was not present when they began their, work. When I first saw it, when I got there, Depan was taking off the nuts. He had got two or three off when I went by the front first. I went down to the dump pit then to inspect an engine. That was about 300 feet from the place where this engine stood, I should judge. I-couldn’t say -just how long I was down there, At that time, when I went by this *230engine first, and Depan was taking off the first-of the tints, Kelly was-' -also there, Mr, Kelly and Depan. Faith was-not there at that time he came later oil. I might have been down at the pit making that inspection ten. or fifteen or twenty minutes. ' Then. I went back to the roundhouse. I passed by this engine... • I went to look after another job in the roundhouse there. It was over in the other roundhouse, the eastern roundhouse, where I went then. That, was the- seconff time I passed and saw this job. ' I came back again before this job was finished; ,’with reference to' the number of nuts removed' the second timé I saw it, Depan was up on top and Faith stood right in front, and he had about, I should say, six or seven nuts yet-to remove. I did not see it again before it fell.”
Clearly within the case of Vogel v. American Bridge Co. (180 N. Y. 373) Korns was not the alter ego of- the. defendant, but on the contrary-, a fellow-workman with Faith, the part taken by the latter being" a mere detail of the work in which they were both employed.
The judgment should be affirmed.
Williams, J., concurred.
Judgment "entered upon the nonsuit reversed, with costs to the appellant, and judgment ordered in favor of the plaintiff upoti the . verdict, with costs.